Name: Commission Regulation (EC) No 1446/94 of 23 June 1994 amending Regulation (EEC) No 1748/93 fixing the adjustment coefficients for aid for fibre flax
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31994R1446Commission Regulation (EC) No 1446/94 of 23 June 1994 amending Regulation (EEC) No 1748/93 fixing the adjustment coefficients for aid for fibre flax Official Journal L 157 , 24/06/1994 P. 0009 - 0009 Finnish special edition: Chapter 3 Volume 58 P. 0147 Swedish special edition: Chapter 3 Volume 58 P. 0147 COMMISSION REGULATION (EC) No 1446/94 of 23 June 1994 amending Regulation (EEC) No 1748/93 fixing the adjustment coefficients for aid for fibre flaxTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organization of the market in flax and hemp (1), as last amended by Regulation (EEC) No 1557/93 (2), and in particular Article 4 (5) thereof, Whereas Article 1 (3) of Commission Regulation (EEC) No 1748/93 (3) lays down that, to be considered as 'retted but not deseeded flax', flax must be left in the field for a certain period after pulling; whereas, as a result of technical developments in the flax sector, cultivation methods other than pulling have been introduced; whereas the definition of retted but not deseeded flax should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (3) of Regulation (EEC) No 1748/93 is hereby replaced by the following: '3. For the purposes of this Regulation, "retted but not deseeded flax" means fibre flax which: (a) after harvesting, was left in the field for a period exceeding that required for drying; (b) shows at least two of the following characteristics: - dark brown or black colouring, - easily detachable seed capsules, - easier freeing of fibres than in the case of flax which after harvesting has only remained in the field for the period required for drying; and (c) has not been deseeded in the field.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 146, 4. 7. 1970, p. 1. (2) OJ No L 154, 25. 6. 1993, p. 26. (3) OJ No L 163, 6. 7. 1993, p. 7.